Name: Commission Regulation (EEC) No 2158/87 of 22 July 1987 on exports of agricultural products to the island of Heligoland
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  Europe;  trade policy
 Date Published: nan

 No L 202/28 Official Journal of the European Communities 23 . 7. 87 COMMISSION REGULATION (EEC) No 2158/87 of 22 July 1987 on exports of agricultural products to the island of Heligoland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Articles 16 (6) and 24 thereof and the corresponding provisions of the other Regulations on the common organization of the markets in agricultural products, Community goods (22) does not allow the island of Heligo ­ land to be considered as a destination giving entitlement to refunds ; Whereas German national customs provisions prohibit the sale and consumption of duty-free goods on board vessels that navigate between German ports and the island of Heligoland ; whereas this principle should also apply to agricultural products exported to the island of Heligo ­ land ; Whereas, as regards the application of relief from import duty, the island of Heligoland is considered a third country pursuant to Article 1 (3) of Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Commu ­ nity system of reliefs from customs duty (23) ; Whereas it is appropriate to encourage the consumption of agricultural products from the Community in the island of Heligoland ; whereas the necessary provisions should be adopted for this purpose ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the management committees concerned, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular the second subparagraph of Article 8 (2) and Article 8 (3) thereof and the corresponding provisions of Council Regulations No 142/67/EEC (colza, rape and sunflower seeds) (4), No 171 / 67/EEC (olive oil)0, (EEC) No 766/68 (sugar) (% (EEC) No 876/68 (milk and milk products) Q, (EEC) No 885/68 (beef and veal)(8), (EEC) No 2518/69 (fruit and vegeta ­ bles) ( »), (EEC) No 326/71 (raw tobacco) (10), (EEC) No 2743/75 (cereal-based compound feedingstuffs) ("), (EEC) No 2744/75 (products processed from cereals and from rice) (12), (EEC) No 2768/75 (pigmeat) (13), (EEC) No 2774/75 (eggs) (14), (EEC) No 2779/75 (poultrymeat) (15), (EEC) No 110/76 (fishery products) (16), (EEC) No 1431 /76 (rice)(17), (EEC) No 519/77 (products processed from fruit and vegetables) (18) and (EEC) No 345/79 (wine) ("), HAS ADOPTED THIS REGULATION :Whereas Article 9 ( 1 ) of Commission Regulation (EEC) No 2730/79 (20) as last amended by Regulation (EEC) No 1 180/87 (21 ) and Article 1 ( 1 ) second subparagraph of Council Directive 81 / 177/EEC of 24 February 1981 on the harmonization of procedures for the export of Article 1 (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 82, 3 . 7. 1987, p. 40 . 3 OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No 125, 26 . 6 . 1967, p . 2461 /67 . 0 OJ No 130, 28 . 6 . 1967, p . 2600/67 . Notwithstanding Article 9 ( 1 ) of Regulation (EEC) No 2730/79 and Article 1 ( 1 ) second subparagraph of Direc ­ tive 81 / 177/EEC, agricultural products destined for the island of Heligoland shall be considered as exports for the purposes of the provisions for payment of export refunds. (*) OJ No L 143, 25. 6 . 1968, p. 6. O OJ No L 155, 3 . 7. 1968 , p . 1 . (8) OJ No L 156, 4. 7. 1968 , p . 2. 0 OJ No L 318, 18 . 12. 1969, p . 17. H OJ No L 39, 17 . 2 . 1971 , p . 1 . (") OJ No L 281 , 1 . 11 . 1975, p. 60 . (12) OJ No L 281 , 1 . 11 . 1975, p . 65 . C 3) OJ No L 282, 1 . 11 . 1975, p . 39. H OJ No L 282, 1 . 11 . 1975, p . 68 . H OJ No L 282, 1 . 11 . 1975, p . 90 . Article 2 H OJ No L 20, 28 . 1 . 1976, p. 48 . This Regulation shall enter into force on 1 August 1987.( 17) OJ No L 166, 25. 6 . 1976, p. 36 . H OJ No L 73, 21 . 3 . 1977, p. 24. H OJ No L 54, 5 . 3 . 1979, p. 69 . (20) OJ No L 317, 12. 12. 1979, p. 1 . (21) OJ No L 113, 30 . 4. 1987, p . 27 . (n) OJ No L 83, 30 . 3 . 1981 , p. 40 . H OJ No L 105, 23 . 4. 1983, p. 1 . 23 . 7. 87 Official Journal of the European Communities No L 202/29 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1987. For the Commission Frans ANDRIESSEN Vice-President